UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHASE WILLIAMS and WILLIAM ZHANG,
 individually and on behalf of all others similarly
 situated,
                                                              Case No. 1:20-cv-02809-LAK
                             Plaintiffs,
                                                              Honorable Lewis A. Kaplan
                        v.

 BLOCK.ONE, BRENDAN BLUMER, and
 DAN LARIMER,

                             Defendants.



                             DECLARATION OF KYLE W. ROCHE

       I, Kyle W. Roche, declare as follows:

       1.      I am a partner at Roche Cyrulnik Freedman LLP. I am admitted to the bar of the

State of New York and admitted to practice before this Court and am in good standing.

       2.      I respectfully submit this declaration in support of the motion of JD Anderson,

David Muhammad, Rajith Thiagarajan, Chase Williams, and Token Fund I LLC for: (1)

consolidation of this Action with Crypto Assets Opportunity Fund LLC et al. v. Block.one et. al.,

Case No. 1:20-cv-03829 (S.D.N.Y. May 18, 2020) (the “Crypto Assets Opportunity Action”); (2)

appointment as lead plaintiffs; and (3) approval of lead plaintiffs’ selection of lead counsel.

       3.      Attached hereto are true and correct copies of the following documents:

       Exhibit A:      Sworn certifications pursuant to the Private Securities Litigation Reform

                       Act of 1995:

                       Exhibit A-1: JD Anderson certification

                       Exhibit A-2: David Muhammad certification
                      Exhibit A-3: Rajith Thiagarajan certification

                      Exhibit A-4: Chase Williams certification

                      Exhibit A-5: Token Fund I LLC certification

       Exhibit B:     Firm Resume of Roche Cyrulnik Freedman LLP

       Exhibit C:     April 8, 2020 Notice of Pendency of this Class Action on Business Wire

       Exhibit D:     Charts reflecting estimated losses:

                      Exhibit D-1: JD Anderson estimated loss chart

                      Exhibit D-2: David Muhammad estimated loss chart

                      Exhibit D-3: Rajith Thiagarajan estimated loss chart

                      Exhibit D-4: Chase Williams estimated loss chart

                      Exhibit D-5: Token Fund I LLC estimated loss chart



Dated: June 8, 2020


                                                                      Kyle W. Roche
                                                                      ROCHE CYRULNIK
                                                                      FREEDMAN LLP
                                                                      99 Park Avenue, 19th Floor
                                                                      New York, NY 10016
                                                                      kyle@rcfllp.com




                                                2
